 


 HCON 106 ENR: Authorizing the use of Emancipation Hall in the Capitol Visitor Center for a ceremony to award Congressional Gold Medals in honor of the men and women who perished as a result of the terrorist attacks on the United States on September 11, 2001.
U.S. House of Representatives
2014-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Thirteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. CON. RES. 106 
 
 
July 29, 2014 
Agreed to 
 
CONCURRENT RESOLUTION 
Authorizing the use of Emancipation Hall in the Capitol Visitor Center for a ceremony to award Congressional Gold Medals in honor of the men and women who perished as a result of the terrorist attacks on the United States on September 11, 2001. 
 
 
1.Use of Emancipation Hall for gold medal ceremony in honor of fallen heroes of 9/11Emancipation Hall in the Capitol Visitor Center is authorized to be used on September 10, 2014, for a ceremony to award Congressional Gold Medals in honor of the men and women who perished as a result of the terrorist attacks on the United States on September 11, 2001. Physical preparations for the conduct of the ceremony shall be carried out in accordance with such conditions as may be prescribed by the Architect of the Capitol.   Clerk of the House of Representatives.Secretary of the Senate. 